Order entered January 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00943-CR
                                     No. 05-14-00944-CR

                          CHARLES EVERAGE DOYAL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                    Trial Court Cause Nos. 199-80146-2014, 199-80147-2014

                                          ORDER
         The Court GRANTS appellant’s January 20, 2015 second motion for extension of time to

file appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                     /s/   ADA BROWN
                                                           JUSTICE